Exhibit 99.1 BEZEQ THE ISRAEL TELECOMMUNICATION CORPORATION LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) The information contained in these financial statements constitutes a translation of the financial statements published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corporation Limited Condensed Consolidated Interim Financial Statements as at June 30, 2011 (unaudited) Contents Page Auditors' Report 2 Condensed Consolidated Interim Financial Statements as at June 30, 2011 (unaudited) Condensed Consolidated Interim Statements of Financial Position 3 Condensed Consolidated Interim Statements of Income 5 Condensed Consolidated Interim Statements of Comprehensive Income 6 Condensed Consolidated Interim Statements of Changes in Equity 7 Condensed Consolidated Interim Statements of Cash Flows 10 Notes to the Condensed Consolidated Interim Financial Statements 12 Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Har Hotzvim Fax 972 25312044 PO Box 212, Jerusalem 91001 Internet www.kpmg.co.il Israel Review Report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited Introduction We have reviewed the accompanying financial information of Bezeq The Israel Telecommunication Corporation Limited and its subsidiaries (hereinafter - “the Group"), comprising of the condensed consolidated interim statement of financial position as of June 30,2011 and the related condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows for the six and three month periods then ended. The Board of Directors and Management are responsible for the preparation and presentation of this interim financial information in accordance with IAS 34“Interim Financial Reporting”, and are also responsible for the preparation of financial information for this interim period in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Our responsibility is to express a conclusion on this interim financial information based on our review. We did not review the condensed interim financial information of certain consolidated subsidiaries whose assets constitute 2.37% of the total consolidated assets as of June 30,2011, and whose revenues constitute 1.72% and 1.78% of the total consolidated revenues for the six and three month periods then ended, respectively. The condensed interim financial information of those companies was reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial information of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, “Review of Interim Financial Information Performed by the Independent Auditor of the Entity”of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and review reports of other auditors, nothing has come to our attention that causes us to believe that the accompanying financial information was not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports),1970. Without qualifying our above conclusion, we draw attention to the claims made against the Group of which the exposure cannot yet be assessed or calculated, as described in Note 5. Somekh Chaikin Certified Public Accountants (Isr.) August 1, 2011 2 Bezeq The Israel Telecommunication Corporation Limited Condensed Consolidated Interim Statements of Financial Position June 30,2011 June 30, 2010 December 31, 2010 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Assets Cash and cash equivalents Investments, including derivatives 24 47 7 Trade receivables Other receivables Inventories Assets classified as held for sale 20 38 29 Total current assets 3,872 3,393 3,507 Investments, including derivatives Trade and other receivables Property, plant and equipment Intangible assets Deferred and other expenses Investments in equity-accounted investees (mainly loans) Deferred tax assets 259 334 254 Total non-current assets 11,328 10,427 10,731 Total assets 15,200 13,820 14,238 3 Bezeq The Israel Telecommunication Corporation Limited Condensed Consolidated Interim Statements of Financial Position June 30,2011 June 30, 2010 December 31, 2010 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Deferred income 39 33 33 Provisions Employee benefits Dividend payable (see Note 6) 972 - - Total current liabilities 5,170 3,875 3,600 Debentures Bank loans Employee benefits Other liabilities 43 5 43 Provisions 70 73 69 Deferred tax liabilities 66 76 83 Dividend payable (see Note 6) 1,369 - - Total non-current liabilities 7,550 4,496 5,268 Total liabilities 12,720 8,371 8,868 Equity Total equity attributable to equity holders of the Company Non-controlling interests 42 49 43 Total equity 2,480 5,449 5,370 Total equity and liabilities 15,200 13,820 14,238 Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: August 1, 2011 The attached notes are an integral part of these condensed consolidated interim financial statements 4 Bezeq The Israel Telecommunication Corporation Limited Condensed Consolidated Interim Statements of Income Six months ended Three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Continuing operations Revenues (Note 8) 5,806 5,896 2,893 2,981 11,987 Costs and expenses Depreciation and amortization Salaries General and operating expenses (Note 9) Other operating expenses (income), net 188 ) 4,206 4,032 1,958 1,991 8,243 Operating profit 1,600 1,864 935 990 3,744 Financing income (expenses) Financing expenses Financing income ) Financing expenses, net 82 13 62 35 109 Segment profit (loss) after financing expenses, net Share of losses of equity-accounted investees 137 109 72 86 261 Profit before income tax Income tax 390 462 216 231 932 Profit for the period 991 1,280 585 638 2,442 Attributable to: Owners of the Company Non-controlling interests (1
